AMENDMENT TO THE ADVISORS SERIES TRUST CUSTODY AGREEMENT THIS AMENDMENT dated as of the 25th day of March, 2011, to the Custody Agreement, dated as of June 6, 2006, as amended (the "Agreement"), is entered into by and between Advisors Series Trust, a Delaware statutory trust (the "Trust") and U.S. Bank National Association, a national banking association (the "Custodian"). RECITALS WHEREAS, the parties have entered into a Custody Agreement; and WHEREAS, the parties desire to amend the series of the Trust to add funds; and WHEREAS, Article XV, Section 15.2 of the Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree to amend the exhibits and add the following series of Advisors Series Trust: Exhibit AA, Orinda Multi-Manager Hedged Equity Fund, is hereby added and attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. ADVISORS SERIES TRUST U.S. BANK, N.A. By: /s/ Douglas G. Hess By: /s/ Michael R. McVoy Name: Douglas G. Hess Name: Michael R. McVoy Title: President Title: Vice President 1 Exhibit AA to the Separate Series of Advisors Series Trust Custody Agreement Name of Series Date Added Orinda Multi-Manager Hedged Equity Fund On or after March 25, 2011 Multiple Series Trust DOMESTIC CUSTODY SERVICES FEE SCHEDULE at March, 2011 Annual Fee Based Upon Market Value Per Fund* [] basis point on average daily market value Minimum annual fee per fund - $[] Including portfolio transaction fees Portfolio Transaction Fees (included in base fee) $[] /book entry DTC transaction/Federal Reserve transaction/principal paydown $[] /U.S. Bank repo agreement transaction $[] /short sale $[] /option/future contract written, exercised or expired $[] /mutual fund trade/Fed wire/margin variation Fed wire $[] /physical transaction $[] /segregated account per year §A transaction is a purchase/sale of a security, free receipt/free delivery, maturity, tender or exchange. §No charge for the initial conversion free receipt. §Overdrafts – charged to the account at prime interest rate plus []. Out-Of-Pocket Expenses Including but not limited to expenses incurred in the safekeeping, delivery and receipt of securities, shipping, transfer fees, deposit withdrawals at custodian (DWAC) fees, and extraordinary expenses based upon complexity. *Subject to annual CPI increase, Milwaukee MSA. Fees are billed monthly. Advisor’s Signature below acknowledges approval of the domestic and global fee schedules on this Exhibit AA. Orinda Asset Management, LLC By: /s/ Craig M. Kirkpatrick Printed Name: Craig M. Kirkpatrick Title: President Date: 3/25/2011 2 Exhibit AA (continued) to the Separate Series of Advisors Series Trust Custody Agreement GLOBAL SUB-CUSTODIAL SERVICES ANNUAL FEE SCHEDULE at March, 2011 Country Instrument Safekeeping (BPS) Transaction Fee Country Instrument Safekeeping (BPS) Transaction Fee Argentina All $[] Lebanon All $[] Australia All $[] Lithuania All $[] Austria All $[] Luxembourg All $[] Bahrain All $[] Malaysia All $[] Bangladesh All $[] Mali* All $[] Belgium All $[] Malta All $[] Benin* All $[] Mauritius All $[] Bermuda All $[] Mexico All $[] Botswana All $[] Morocco All $[] Brazil All $[] Namibia All $[] Bulgaria All $[] Netherlands All $[] Burkina Faso* All $[] New Zealand All $[] Canada All $[] Niger* All $[] Cayman Islands* All $[] Nigeria All $[] Channel Islands* All $[] Norway All $[] Chile All $[] Oman All $[] China“A” Shares All $[] Pakistan All $[] China“B” Shares All $[] Peru All $[] Columbia All $[] Philippines All $[] Costa Rica All $[] Poland All $[] Croatia All $[] Portugal All $[] Cyprus* All $[] Qatar All $[] Czech Republic All $[] Romania All $[] Denmark All $[] Russia Equities/Bonds $[] Ecuador All $[] Russia MINFINs $[] Egypt All $[] Senegal* All $[] Estonia All $[] Singapore All $[] Euromarkets(3) All $[] Slovak Republic All $[] Finland All $[] Slovenia All $[] France All $[] South Africa All $[] Germany All $[] South Korea All $[] Ghana All $[] Spain All $[] Greece All $[] Sri Lanka All $[] Guinea Bissau* All $[] Swaziland All $[] Hong Kong All $[] Sweden All $[] Hungary All $[] Switzerland All $[] Iceland All $[] Taiwan All $[] India All $[] Thailand All $[] Indonesia All $[] Togo* All $[] Ireland All $[] Trinidad & Tobago* All $[] Israel All $[] Tunisia All $[] Italy All $[] Turkey All $[] Ivory Coast All $[] UAE All $[] Jamaica* All $[] United Kingdom All $[] Japan All $[] Ukraine All $[] Jordan All $[] Uruguay All $[] Kazakhstan All $[] Venezuela All $[] Kenya All $[] Vietnam* All $[] Latvia Equities $[] Zambia All $[] Latvia Bonds $[] * Additional customer documentation and indemnification will be required prior to establishing accounts in these markets. Base Fee - A monthly base charge of $[] per account (fund) will apply. § Euroclear – Eurobonds only.Eurobonds are held in Euroclear at a standard rate, but other types of securities (including but not limited to equities, domestic market debt and mutual funds) will be subject to a surcharge.In addition, certain transactions that are delivered within Euroclear or from a Euroclear account to a third party depository or settlement system, will be subject to a surcharge (surcharge schedule available upon request). § For all other markets specified above, surcharges may apply if a security is held outside of the local market. Straight Through Processing – fees waived. 3 Cash Transactions: § 3rd Party Foreign Exchange – a Foreign Exchange transaction undertaken through a 3rd party will be charged $[]. Tax Reclamation Services: May be subject to additional charges depending upon the service level agreed.Tax reclaims that have been outstanding for more than 6 (six) months with the client will be charged $[] per claim. Out of Pocket Expenses § Charges incurred by U.S. Bank, N.A.for local taxes, stamp duties or other local duties and assessments, stock exchange fees, postage and insurance for shipping, facsimile reporting, extraordinary telecommunications fees, proxy services and other shareholder communications or other expenses which are unique to a country in which the client or its clients is investing will be passed along as incurred. § A surcharge may be added to certain out-of-pocket expenses listed herein to cover handling, servicing and other administrative costs associated with the activities giving rise to such expenses.Also, certain expenses are charged at a predetermined flat rate. § SWIFT reporting and message fees. 4
